Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 1/20/2020 have been examined, of which claims 1, 6, 11 and 16 are independent.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  
Claims 1, 6, 11 and 16 recite “system information for random access channel (RACH), configuration”, where the comma between (RACH) and configuration appears to be typographical error and needs to be removed. 
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0230696, the cited portions supported by provisional including 62357945, 62418179 and 62491274) in view of Yi et al. (US 20190007152, fig 9 supported by provisional 62403034)

 Regarding claim 1, Kim teaches a method performed by a user equipment (UE) (Para 75: the UE performs a random access procedure to complete access to the eNB), the method comprising: 
obtaining information on a first subcarrier spacing (Para 171-172: A subcarrier spacing predefined in a communication specification for a specific frequency range is referred to as a reference numerology or a default numerology for an SS, the PBCH will be transmitted within an SS block and the subcarrier spacing of the PBCH may conform to the subcarrier spacing of the SS); 
receiving system information for random access channel (RACH), configuration based on the first subcarrier spacing (Para 227: the relationship between the UL slot length, slot indexes allocated as the RACH resource, and DL slots/indexes should be provided by the SI), the system information including information on a second subcarrier spacing (Para 211: if default numerology of system has been defined, the UE transmits PRACH Msg. 1 using default numerology; Para 227: If a DL numerology is different from a UL numerology, for example, if a numerology available for SS/PBCH transmission is different from a numerology of a UL RACH resource and PUSCH scheduling (at least Msg3), a UL slot length should be particularly indicated by SI); 
transmitting a random access preamble of RACH procedure based on the second subcarrier spacing (para 211: transmitting PRACH Msg1 using the default numerology implies that RACH Msg1 is transmitted using an RACH Msg1 numerology associated with the default numerology); and 
receiving a random access response (RAR) of the RACH procedure based on the first subcarrier spacing (para 234: the PRACH response (i.e., Msg2) as a response to Msg1 may be transmitted based on a numerology used when the UE transmits PRACH Msg1 and the UE may transmit information about one or more numerologies and about use cases that the UE desires to use in Msg1).

Kim teaches the random channel access procedure with the consideration of different numerology e.g. subcarrier spacing as mentioned above. Further, in para 227, Kim indicates that the downlink numerology is different from uplink numerology, 

Furthermore, Yi teaches different numerology configurations in the new radio technology (para 8-12). For the random access process, it is known in art that RACH preamble/Msg. 1 and Msg.3 are uplink communication from UE to base station and Msg.2 and Msg.4 are downlink communications from BS to UE. Yi also defines the PBCH configuring reference numerology through SIB and it being used for Msg.3 in PRACH process, para 84-85. Yi in fig 9 and para 92-97 describes the instance where downlink and uplink are configured with different numerology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the random channel access procedure with the consideration of different numerology as taught by Kim with using different numerology for uplink and downlink communications as taught by Yi for the benefit of operating NR efficiently using different numerologies as taught by Yi in para 7-12.

 Regarding claim 6, Kim teaches a method performed by a base station (Para 75: the UE performs a random access procedure to complete access to the eNB), the method comprising: 
transmitting system information for random access channel (RACH), configuration based on a first subcarrier spacing (Para 227: the relationship between the UL slot length, slot indexes allocated as the RACH resource, and DL slots/indexes should be provided by the SI), the system information including information on a second subcarrier spacing (Para 211: if default numerology of system has been defined, the UE transmits PRACH Msg. 1 using default numerology; Para 227: If a DL numerology is different from a UL numerology, for example, if a numerology available for SS/PBCH transmission is different from a numerology of a UL RACH resource and PUSCH scheduling (at least Msg3), a UL slot length should be particularly indicated by SI); 
receiving, from a user equipment (UE), a random access preamble of RACH procedure based on the second subcarrier spacing (para 211: transmitting PRACH Msg1 using the default numerology implies that RACH Msg1 is transmitted using an RACH Msg1 numerology associated with the default numerology); and 
transmitting, to the UE, a random access response (RAR) of the RACH procedure based on the first subcarrier spacing (para 234: the PRACH response (i.e., Msg2) as a response to Msg1 may be transmitted based on a numerology used when the UE transmits PRACH Msg1 and the UE may transmit information about one or more numerologies and about use cases that the UE desires to use in Msg1).



Furthermore, Yi teaches different numerology configurations in the new radio technology (para 8-12). For the random access process, it is known in art that RACH preamble/Msg. 1 and Msg.3 are uplink communication from UE to base station and Msg.2 and Msg.4 are downlink communications from BS to UE. Yi also defines the PBCH configuring reference numerology through SIB and it being used for Msg.3 in PRACH process, para 84-85. Yi in fig 9 and para 92-97 describes the instance where downlink and uplink are configured with different numerology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the random channel access procedure with the consideration of different numerology as taught by Kim with using different 

 Regarding claim 11, Kim teaches a user equipment (UE) (UE, fig 10; Para 75: the UE performs a random access procedure to complete access to the eNB) comprising: 
at least one transceiver (UE includes RF unit, para 14); and 
at least one processor operably coupled to the at least one transceiver (UE includes processor configured to control RF unit, Para 14), configured to: 
obtain information on a first subcarrier spacing (Para 171-172: A subcarrier spacing predefined in a communication specification for a specific frequency range is referred to as a reference numerology or a default numerology for an SS, the PBCH will be transmitted within an SS block and the subcarrier spacing of the PBCH may conform to the subcarrier spacing of the SS); 
receive system information for random access channel (RACH), configuration based on the first subcarrier spacing via the at least one transceiver (Para 227: the relationship between the UL slot length, slot indexes allocated as the RACH resource, and DL slots/indexes should be provided by the SI), the system information including information on a second subcarrier spacing (Para 211: if default numerology of system has been defined, the UE transmits PRACH Msg. 1 using default numerology; Para 227: If a DL numerology is different from a UL numerology, for example, if a numerology available for SS/PBCH ; 
transmit a random access preamble of RACH procedure based on the second subcarrier spacing via the at least one transceiver (para 211: transmitting PRACH Msg1 using the default numerology implies that RACH Msg1 is transmitted using an RACH Msg1 numerology associated with the default numerology); and 
receive a random access response (RAR) of the RACH procedure based on the first subcarrier spacing via the at least one transceiver (para 234: the PRACH response (i.e., Msg2) as a response to Msg1 may be transmitted based on a numerology used when the UE transmits PRACH Msg1 and the UE may transmit information about one or more numerologies and about use cases that the UE desires to use in Msg1).

Kim teaches the random channel access procedure with the consideration of different numerology e.g. subcarrier spacing as mentioned above. Further, in para 227, Kim indicates that the downlink numerology is different from uplink numerology, and para 235 indicates that at least RACH Msg1 and RACH Msg2 may are tied to the PSS/SSS numerology and/or the PBCH numerology, or signal the RACH numerology through essential SI. PRACH configuration provides numerologies for the PRACH and the RAR, and a numerology of Msg3 may conform to a numerology of Msg1 and a numerology of Msg4 may conform to a numerology of Msg2 unless the RAR indicates the numerologies of Msg3 and Msg4. Thus, the option of default 

Furthermore, Yi teaches different numerology configurations in the new radio technology (para 8-12). For the random access process, it is known in art that RACH preamble/Msg. 1 and Msg.3 are uplink communication from UE to base station and Msg.2 and Msg.4 are downlink communications from BS to UE. Yi also defines the PBCH configuring reference numerology through SIB and it being used for Msg.3 in PRACH process, para 84-85. Yi in fig 9 and para 92-97 describes the instance where downlink and uplink are configured with different numerology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the random channel access procedure with the consideration of different numerology as taught by Kim with using different numerology for uplink and downlink communications as taught by Yi for the benefit of operating NR efficiently using different numerologies as taught by Yi in para 7-12.

Regarding claim 16, Kim teaches a base station (eNB, fig 10; Para 75: the UE performs a random access procedure to complete access to the eNB) comprising: 
at least one transceiver (base station includes RF unit, para 15); and 
at least one processor operably coupled to the at least one transceiver (base station includes processor configured to control RF unit, Para 15), configured to: 
transmit system information for random access channel (RACH), configuration based on a first subcarrier spacing via the at least one transceiver (Para 227: the relationship between the UL slot length, slot indexes allocated as the RACH resource, and DL slots/indexes should be provided by the SI), the system information including information on a second subcarrier spacing (Para 211: if default numerology of system has been defined, the UE transmits PRACH Msg. 1 using default numerology; Para 227: If a DL numerology is different from a UL numerology, for example, if a numerology available for SS/PBCH transmission is different from a numerology of a UL RACH resource and PUSCH scheduling (at least Msg3), a UL slot length should be particularly indicated by SI); 
receive, from a user equipment (UE), a random access preamble of RACH procedure based on the second subcarrier spacing via the at least one transceiver (para 211: transmitting PRACH Msg1 using the default numerology implies that RACH Msg1 is transmitted using an RACH Msg1 numerology associated with the default numerology); and 
transmit, to the UE, a random access response (RAR) of the RACH procedure based on the first subcarrier spacing via the at least one transceiver (para 234: the PRACH response (i.e., Msg2) as a response to Msg1 may be transmitted based on a numerology used when the UE transmits PRACH Msg1 and the UE may transmit information about one or more numerologies and about use cases that the UE desires to use in Msg1).



Furthermore, Yi teaches different numerology configurations in the new radio technology (para 8-12). For the random access process, it is known in art that RACH preamble/Msg. 1 and Msg.3 are uplink communication from UE to base station and Msg.2 and Msg.4 are downlink communications from BS to UE. Yi also defines the PBCH configuring reference numerology through SIB and it being used for Msg.3 in PRACH process, para 84-85. Yi in fig 9 and para 92-97 describes the instance where downlink and uplink are configured with different numerology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the random channel access procedure with the consideration of different numerology as taught by Kim with using different 

 Regarding claim 2 and 12, Kim further teaches wherein the obtaining of the information on the first subcarrier spacing (para 195: upon detecting SS, UE acquires PRACH configuration information through PBCH reception and transmits PRACH preamble on the PRACH resources using PRACH configuration information; para 211: the default ) comprises: 
receiving a master information block (MIB) on a physical broadcast channel (PBCH) (Para 71: UE receives MIB through the PBCH; additionally, para 169: system information is acquired from PBCH), the MIB including the information on the first subcarrier spacing (Para 185: the PRACH resource configuration related information is transmitted in essential SI, including numerology used for data).

 Regarding claim 3 and 13, Kim further teaches   
transmitting a message 3 of the RACH procedure on resources indicated by the RAR (Para 200: RAR message transfers temporary RNTI and time frequency information through which UE transmits Msg. 3; Para 204: TRP designates numerology (subcarrier spacing) which is to be used by Msg. 3 by UE); and 
receiving a contention resolution message of the RACH procedure on the first subcarrier spacing, according to the message 3 of the RACH procedure (para 204: The UE may receive an allocated C-RNTI in Msg4 in which contention .

 Regarding claim 5, 10, 15 and 20, Kim further teaches wherein the system information includes information on a subcarrier spacing of the message 3 (Para 204: TRP commands UE to transmit Msg. 3 using numerology used for SS transmission, or designates numerology (subcarrier spacing) which is to be used by Msg. 3 by UE).

 Regarding claim 7 and 17, Kim further teaches transmitting a master information block (MIB) on a physical broadcast channel (PBCH) (Para 71: UE receives MIB through the PBCH; additionally, para 169: system information is acquired from PBCH), the MIB including information on the first subcarrier spacing (Para 185: the PRACH resource configuration related information is transmitted in essential SI, including numerology used for data).

 Regarding claim 8 and 18, Kim further teaches 
receiving, from the UE, a message 3 of the RACH procedure on resources indicated by the RAR (Para 200: RAR message transfers temporary RNTI and time frequency information through which UE transmits Msg. 3; Para 204: TRP designates numerology (subcarrier spacing) which is to be used by Msg. 3 by UE); and 
transmitting, to the UE, a contention resolution message of the RACH procedure on the first subcarrier spacing, according to the message 3 of the RACH procedure (para 204: The UE may receive an allocated C-RNTI in Msg4 in which contention resolution occurs and the C-RNTI may also be allocated with respect to each use case).


Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0230696) in view of in view of Yi et al. (US 20190007152) in further view of NTT (3GPP R1-1705712: Discussion on 4-step random access procedure for NR, 7/4/2017) 

Regarding claim 4, 9, 14 and 19, Kim in view of Yi teaches the limitations of respective parent claims. 

Kim in view of Yi fails to teach, but NTT teaches wherein the system information includes information on a waveform of the message 3 (gNB directly informs UE of Msg. 3 waveform based on the value of timing advance, section 4), and 
wherein the waveform of the message 3 is a cyclic prefix based orthogonal frequency division multiplex (CP-OFDM) or discrete Fourier transform spread OFDM (DFT-s-OFDM) (section 4: Alt. 2: the network informs a UE whether to use DFT-S-OFDM or CP-OFDM). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2019/0159265): random access procedure with configurable numerology/ subcarrier spacing for the preamble (abstract, fig 1, 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/18/2021